Citation Nr: 9920702	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  95-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of a VA home loan guaranty 
indebtedness in the original amount of $21,373.97.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel



INTRODUCTION

The veteran's periods of service are not of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 decision of the 
Department of Veterans Affairs (VA), Committee on Waivers and 
Compromises, at the Houston, Texas, Regional Office (RO), 
which denied waiver of recovery of an indebtedness in the 
original amount of $21,373.97 because it would not violate 
the principles of equity and good conscience to require its 
collection.  

The Board notes that in a May 1997 letter from the RO, a 
hearing was scheduled for September 1997.  However, September 
1997 correspondence signed by the veteran reflects a desire 
to cancel the scheduled hearing.  A report of contact from 
the veteran's representative dated that same month confirmed 
that the veteran no longer desired to have a personal 
hearing.  Accordingly, the Board finds that the veteran has 
withdrawn his hearing request.  38 C.F.R. § 20.700 (1998).


REMAND

The veteran contends, in essence, that he was not at fault in 
the creation of the debt and that repayment of the 
indebtedness would be a financial burden on him. 

In March 1986, the veteran and his wife purchased a home with 
a loan guaranteed, in part, by VA.  In November 1990, the 
veteran defaulted on the loan and received notice of such in 
January 1991.  In a February 1991 letter, the veteran and his 
wife advised the VA that they could no longer maintain the 
monthly mortgage payments and wished to sell the house.  
According to this letter, they maintained that the job market 
was such that the veteran had to look for work outside the 
city in which the subject property was located.  Furthermore, 
the veteran's wife argued that the upkeep of two households 
(second house is located outside the city) became a financial 
burden and also indicated that they have a high school aged 
son.  

According to an April 1991 letter, the veteran received 
notice that the compromise agreement had not been approved 
because the earnest money contract offer did not equal the 
market value determined by the liquidation appraisal.  In 
June 1991, foreclosure took place and subsequently, in an 
April 1993 letter from the veteran and his wife, waiver of 
recovery of the VA home loan guaranty indebtedness was 
requested.

The Board notes that in correspondence dated in October 1994 
and November 1994, the VA requested documentation to support 
the veteran's claim that he managed to maintain the mortgage 
payments while also maintaining a residence outside of the 
city and supporting his father until his father's death in 
August 1990.  No response by the veteran is of record.  The 
Board also notes that the most current financial status 
report of record is dated in April 1994.

More recently, in his September 1997 statement, the veteran 
reported that he had to resign from his job due to both 
physical and emotional problems, reportedly due to job-
related stress and his wife's sudden death in June 1995 from 
a massive heart attack.  The veteran stated that he had 
funeral expenses to pay for and indicated that the 
continuation of his problems might result in bankruptcy.  He 
further indicated that a 1991 truck and some old furniture 
were his only remaining assets.  He contended that the VA did 
not provide him with the necessary assistance to resolve his 
problem and maintained that his future employment status did 
not look bright due to his age and lack of education.

In light of the September 1997 evidence and the lack of a 
current financial status report, the Board finds that 
additional development is necessary.

The United States Court of Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has held that VA's duty to assist appellants in the 
development of facts pertaining to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), as set forth by Littke v. Derwinski, 1 Vet. App. 90 
(1990), requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The appellant should be provided the 
opportunity to submit an up-to-date 
Financial Status Report, VA Form 4-5655, 
and his two most recent federal income 
tax returns with all schedules.  Any 
additional supporting documentation 
regarding current income and expenses 
should also be requested.  With respect 
to this development inquiry, reasonable 
efforts to document the action taken 
should be made.  Any lack of response or 
failure to cooperate should be clearly 
documented in the record.

2.  The RO should once again request 
documentation to support the veteran's 
assertions regarding his ability to 
maintain the monthly mortgage payments 
while actually residing in another city 
and supporting his father until his death 
in 1990.  

After undertaking any development deemed 
appropriate in addition to that requested above, 
the RO should re- adjudicate the issue on appeal.  
If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the 
veteran's satisfaction, the RO should issue a 
supplemental statement of the case.  The requisite 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in 
order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No 
action is required of the veteran until he is 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










